IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41940

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 468
                                               )
       Plaintiff-Respondent,                   )   Filed: April 16, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
COLE TYRELL ROBINSON,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and aggregate sentence of twenty years, with a minimum
       period of confinement of eight years, for misappropriation of personal identifying
       information, grand theft, two counts of fraud by computer, fifteen counts of
       forgery, and three counts of criminal possession of a financial transaction
       card, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge
                  ________________________________________________

PER CURIAM
       Cole Tyrell Robinson was found guilty of misappropriation of personal identifying
information, I.C. § 18-3126; grand theft, I.C. §§ 18-2403(1) and (3) and 18-2407(1)(b); two
counts of fraud by computer, I.C. § 18-2202(1); fifteen counts of forgery, I.C. § 18-3601; and




                                               1
three counts of possession of a financial transaction card, I.C. § 18-3125. 1 The district court
sentenced Robinson to a determinate term of five years for misappropriation of personal
identifying information, a determinate term of five years for grand theft, determinate terms of
eight years for two counts of fraud by computer, and determinate terms of eight years for fifteen
counts of forgery, all to run concurrently and sentenced Robinson to consecutive indeterminate
terms of four years for three counts of criminal possession of a financial transaction card. Thus,
Robinson’s aggregate sentence is a unified term of twenty years, with a minimum period of
confinement of eight years. Robinson appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Robinson’s judgment of conviction and sentences are affirmed.




1
       Robinson was adjudicated as being a persistent violator, I.C. § 19-2514, based upon
convictions for prior felonies.

                                                   2